DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055037 filed 07/03/2015, which claims benefit of Application No. PCT/IB2014/002296, filed 07/03/2014, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed after the mailing date of the Final Rejection on 11/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 13-15, 17, and 24-26 under 35 U.S.C. § 103 over Futamura (JP-2013227653) have been fully considered and are persuasive. The rejection has been withdrawn. The examiner points out that Futamura does not teach a heating rate to the partitioning temperature as being between 5°C/s and 10°C/s in order to produce at least 50% martensite. Furthermore, it appears that Futamura teaches away from the claimed feature of “the formation of bainite being avoided at the quenching temperature” within paragraph [0099]. 

Citation of Relevant Prior Art
U.S. 2014/0322559, May 16th, 2012, Becker et al., Specifically paragraph [0085]
U.S. 2013/0295402, June 25th, 2013 Oh et al.
U.S. 2013/0276940, Sept. 15, 2011, Nakajima et al. 
U.S. Patent No. 6,114,656, Jun. 18, 1998, Fairchild et al.
U.S. Patent No. 6,264,760, Jul. 28, 1998, Tamehiro et al.
Japan, JP-2009173959-A, Wakitani et al., Aug. 6th, 2008
Santofimia, M.J., et al. “Microstructural Evolution of a Low-Carbon Steel during Application of Quenching and Partitioning Heat Treatments after Partial Austenitization.” Metallurgical and Materials Transactions A, vol. 40, no. 1, 2008, pp. 46–57.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15,17, 24-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 13, the claim recites final structures in percentiles but do not state if they microstructures are intended to be vol%, area%, or weight%. Claims 14-15, 17, 24-26, and 28 are rejected as being dependent upon the above claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15, 17, and 28  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,995,383 in view of Becker (U.S. 2014/0322559). The examiner has provided a side by side comparison of instant Claim 13, and Claim 1 of the conflicting patent below and highlighted the areas that differ in wording between the claims:

Table I
Application: 15/322,712
Claim Set Dated 02/23/2022
Claim 13
Patent No. 10,995,383
Claim 1
A method for producing a high strength uncoated steel sheet having an improved strength and an improved formability, the steel sheet having a yield strength YS of at least 850 MPa, a tensile strength TS of at least 1180 MPa, a total elongation of at least 13% and a hole expansion ratio HER of at least 30%, 
A method for producing a high strength coated steel sheet having an improved strength and an improved formability, the steel sheet having a yield strength YS of at least 800 MPa, a tensile strength TS of at least 1180 MPa, a total elongation of at least 14% and a hole expansion ratio HER of at least 30%
the steel sheet having a ratio of yield strength by tensile strength of at least 0.81, comprising the steps of:
comprising the steps of:
providing a steel sheet having a chemical composition including in weight%: (See Table II below), 
providing a steel sheet having a chemical composition including in weight%: (See Table II below),
annealing the sheet at an annealing temperature TA higher than 865°C but less than 1000°C for a time of more than 30 s 
annealing the sheet at an annealing temperature TA higher than Ac-3 but less than 1000°C for a time of more than 30 s 
quenching the sheet by cooling the sheet down to a quenching temperature QT between 310°C and 375°C, at a cooling speed of at least 30°C/s in order to have, just after quenching, a structure consisting of 
quenching the sheet by cooling the sheet down to a quenching temperature QT between 325°C and 375°C, at a cooling speed of at least 30°C/s in order to have, just after quenching, a structure consisting of
austenite and at least 50% martensite, with an austenite content such that the steel sheet has a final structure after heat treatment and cooling to room temperature, comprising between 
austenite and at least 60% martensite, with an austenite content such that the coated steel sheet has a final structure after coating and cooling to room temperature, including between
3% and 15% of residual austenite and between 85% and 97% of a sum of martensite and bainite, the structure not including ferrite, the formation of bainite being avoided at the quenching temperature; 
3% and 15% of residual austenite and between 85% and 97% of a sum of martensite and bainite, the final structure including at least 65% of martensite, the structure not including ferrite
heating the sheet up to a partitioning temperature PT between 370°C and 470°C at a heating rate of at least 5°C/s and at most 10°C/s and maintaining the sheet at the partitioning temperature for a partitioning time Pt between 50 s and 150 s; and
heating the sheet up to a partitioning temperature PT between 430°C and 480°C and maintaining the sheet at the partitioning temperature for a partitioning time Pt between 10 s and 90 s; and
cooling the sheet down to the room temperature to provide the uncoated high strength steel sheet
cooling the sheet down to the room temperature
wherein the method further comprises, after the sheet is quenched to the quenching temperature QT and before heating the sheet up to the partitioning temperature PT, a step of holding the sheet at the quenching temperature QT for a holding time between 2 s and 8 s, the holding being isothermal
holding the sheet at the quenching temperature QT for a holding time between 2 s and 8 s


Table II – The composition of instant claim 13 compared to the teachings of Futamura (U.S. 2015/0101712).
Ref.
CWt %
SiWt %
MnWt %
MoWt %
NbWt %
TiWt %
AlWt %
FeWt %
Claim 13
0.13 - 0.22
1.2 - 1.8
1.8 - 2.2
0.1 - 0.20
≤ 0.05
≤ 0.05
≤ 0.5
Bal.
Claim 1
0.13 - 0.22
1.2 - 1.8
1.8 - 2.2
0.1 - 0.20
≤ 0.05
≤ 0.05
≤ 0.5
Bal.


The examiner points out that with respect to the limitation within the instant claim of the steel sheet being uncoated instead of coated as required by the instant claim, one of ordinary skill would have found it obvious to omit the coating step within U.S. Patent No. 10,995,383 since ‘383 teaches this step requires additional heat treatment considerations (e.g., column 4, lines 20-38) of which would necessarily impact the associated costs of the process. Thus, one would be motivated to provide an uncoated sheet in order reduce the overall costs associated with producing a steel sheet having a yield strength YS of at least 800 MPa, a tensile strength TS of at least 1180 MPa, a total elongation of at least 14% and a hole expansion ratio HER of at least 30%. 
With respect to the instant claim having a yield strength of at least 850 MPa, and the conflicting claim having a yield strength of at least 800 MPa, in addition to the total elongation of at least 13%, and the conflicting claim having a total elongation of at least 14%, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With respect to the instant claim reciting “the steel sheet having a ratio of yield strength by tensile strength of at least 0.81” - this feature would necessarily exist within the steel sheet of the conflicting claim since both claims recited identical tensile strengths and overlapping yield strengths. 
 	The examiner points out that both claims recite identical compositions. 
With respect to the instant quenching temperature range being between 310°C and 375°C, whereas the conflicting claim has a quenching temperature range being between 325°C and 375°C, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect of the conflicting claim having a “final structure including at least 65% martensite” -  the examiner points out that the instant claim recites a sum of martensite and bainite as being present in an amount of 85% to 97% and further does not recited a required amount of bainite. Thus, one of ordinary skill would recognize that a final structure including at least 65% martensite would necessarily exist within the instant steel sheet microstructure. 
With respect to the feature of “the formation of bainite being avoided at the quenching temperature” recited within the instant claim and unrecited within the conflicting claim - the examiner points out this would have been an obvious feature since U.S. Patent No. 10,995,383 recites this feature within column 3, line 57. 
With respect to the instant partitioning temperature being 370°C to 470°C, whereas the partitioning temperature within the conflicting claims is 430°C to 480°C, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
However, U.S. Patent No. 10,995,383 does not teach the feature of “a heating rate of at least 5°C/s and at most 10°C, nor the holding at the quenching temperature being an isothermal holding
Becker teaches a high-strength flat steel product and method of manufacture (abstract). Becker teaches partitioning heating rates of between 2°C/s and 40°C/s (paragraph [0097]). Further, Becker teaches the holding at the quenching temperature as being an isothermal holding (Figure 1, e.g., TQ). Becker teaches these features, in part, allow for optimum economic efficiency (paragraph [0098]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘383 with the concepts of Becker with the motivation of allowing for optimal economic efficiency with respect to the heat treatment parameters. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735